UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY ALEXANDER LEVERETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00027-CCE-1)


Submitted:   November 25, 2014            Decided:   January 6, 2015


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Alexander Leverett appeals the judgment imposed

following his conditional guilty plea to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2)       (2012).           Leverett        received    a     forty-five-month

sentence.       In accordance with Anders v. California, 386 U.S. 738

(1967), Leverett’s counsel has filed a brief certifying that

there    are    no   meritorious         issues    for   appeal,    but   questioning

whether the district court erred in denying Leverett’s motion to

suppress evidence seized during execution of a search warrant,

the issue preserved in the conditional plea.                       Although notified

of his right to do so, Leverett has not filed a supplemental

brief.    We affirm.

               When considering the denial of a suppression motion,

we review de novo the district court’s legal conclusions, and we

review its factual findings for clear error.                       United States v.

Guijon-Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                          Because the

Government prevailed on the suppression issue below, we construe

the   evidence       in   the    light    most    favorable   to    the   Government.

United States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

               Rather     than    addressing      the    validity    of   the   search

warrant at issue, we exercise our discretion to proceed directly

to Leverett’s challenge to the district court’s application of

the good-faith exception to the exclusionary rule set forth in

                                             2
United States v. Leon, 468 U.S. 897, 919-21 (1984).                            United

States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009).                      When an

officer acts with objective good faith within the scope of a

search    warrant      issued    by   a     magistrate,     suppression     of    the

evidence obtained by the officer does not serve the exclusionary

rule’s deterrence objective because the officer has attempted to

comply with the law.          United States v. Perez, 393 F.3d 457, 461

(4th Cir. 2004).         Accordingly, evidence obtained pursuant to a

search warrant should not be suppressed unless the officer’s

reliance on the warrant is not objectively reasonable because,

among    other   circumstances        not       relevant   here,   the   magistrate

“wholly abandoned his judicial role” when issuing the warrant or

the warrant was so facially deficient that the executing officer

could not reasonably presume it to be valid.                   Leon, 468 U.S. at

923.

              Applying the foregoing standards to the facts of this

case, we hold that the district court did not err by applying

the good-faith exception.             When police know the identity of a

confidential source, the warrant applicant’s statement attesting

to the source’s prior reliability in other investigations can be

sufficient to establish the source’s reliability in the present

case.    United States v. Bynum, 293 F.3d 192, 193-94, 197-98 (4th

Cir. 2002).       Thus, where the warrant applicant here attested

that    the   source    had     provided        reliable   information    in    prior

                                            3
investigations      and    that   the   applicant     oversaw     the    source’s

controlled purchase of powder cocaine from Leverett, it cannot

be said that the magistrate “wholly abandoned his judicial role”

when issuing the warrant.          For the same reasons, the applicant

could    have    reasonably     presumed    that    the   warrant      was   valid.

Therefore, under Leon, any possible constitutional defects in

the warrant would not require exclusion of the fruits of the

search.     Accordingly, the district court properly denied the

motion to suppress.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Leverett’s conviction and sentence.                        This

court requires that counsel inform Leverett, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Leverett requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Leverett.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in   the    materials

before    this   court    and   argument    would   not   aid    the   decisional

process.

                                                                         AFFIRMED

                                        4